SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

861
KA 13-01851
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHRISTOPHER T. BRINSON, JR., DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JASON A. MACBRIDE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered September 11, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree and unlawful possession of
marihuana.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, criminal possession of a
controlled substance in the third degree (Penal Law § 220.16 [1]).
Defendant did not move to withdraw the plea or to vacate the judgment
of conviction, and he therefore failed to preserve for our review his
contention that he did not knowingly, voluntarily and intelligently
enter the plea (see People v Davis, 45 AD3d 1357, 1357-1358, lv denied
9 NY3d 1005). Furthermore, “inasmuch as nothing in the plea colloquy
casts significant doubt on defendant’s guilt or the voluntariness of
the plea” (People v Lewandowski, 82 AD3d 1602, 1602), this case does
not fall within the rare exception to the preservation requirement set
forth in People v Lopez (71 NY2d 662, 666). In any event, defendant’s
contention is without merit (see People v Smith, 37 AD3d 1141, 1142,
lv denied 9 NY3d 851, reconsideration denied 9 NY3d 926).

     Finally, the sentence is not unduly harsh or severe.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court